Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The effective filing date is 8-25-2020. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 11,214,939 B2 to Remmelmann that was filed in 10-4-18 (hereinafter “Remmelman”) and in view of U.S. Patent No.: 10,939,604 B2 to Sporrer et al. that was filed in 4-2-2020 (hereainfter “SPORRER”).
    PNG
    media_image1.png
    809
    1237
    media_image1.png
    Greyscale

Remmelmann discloses “…1. A system for detecting the levelness of ground engaging tools of a tillage implement, the system comprising: (see claim 14 where a base level is taken to adjust the implement and a ground engagement)
an agricultural implement including a frame and a plurality of ground engaging tools supported relative to the frame; (see col. 5, lines 1-45 where the machine 10 has a frame in the machine and loading tool 2+ and a cantilever and a ground engagement wheel in FIG. 1 and frame 34)

    PNG
    media_image2.png
    813
    620
    media_image2.png
    Greyscale
 a first sensor coupled to the frame, the first sensor configured to capture data indicative of a material flow past at least one first ground engaging tool of the plurality ground engaging tools;  (see col. 6, lines 20-35 where the device has two cameras or two distance sensors 32 that can capture a volume of the payload and a mass of the payload by the curve k from the height position POSH and this is compared to a target mass)
a second sensor coupled to the frame, the second sensor configured to capture data indicative of a material flow past  (see col. 6, lines 20-35 where the device has two cameras or two distance sensors 32 that can capture a volume of the payload and a mass of the payload by the curve k from the height position POSH and this is compared to a target mass) 
    PNG
    media_image3.png
    870
    781
    media_image3.png
    Greyscale

Remmelmann is silent as to and Sporrer et al. teaches  “…at least one second ground engaging tool of the plurality ground engaging tools; and”. (see Fig. 3, disks 108, ripper shanks 112, harrows 116 and in block 410 a desired depth of the ground engagement tool is determined by the recommended logic 416 and a depth of engagement and an offset are measured to adjust the depth in blocks 420-480)







Remmelmann discloses “…a controller configured to monitor data received from the first sensor and the second sensor and compare at least one first monitored value associated with the material flow past the at least one first ground engaging tool” (see col. 6, lines 20-35 where the device has two cameras or two distance sensors 32 that can capture a volume of the payload and a mass of the payload by the curve k from the height position POSH and this is compared to a target mass)

    PNG
    media_image4.png
    576
    417
    media_image4.png
    Greyscale
Remmelmann is silent as to and Sporrer et al. teaches  “…to at least one second monitored value associated with the material flow past the at least one second ground engaging tool”,   (see Fig. 5a where the depth of engagement of the tool can be identified and corrected as desired based on the offset and the sensor signal in block 506)
Remmelman discloses “…the controller (see element 18) being configured to identify that at least a portion of the ground engaging tools are not level (see col. 5, lines 27 to 50) when the at least one first monitored value differs frown the at least one second monitored value by a predetermined threshold value”.  (see FIG. 1 where the tool can be articulated from a position 22 to a position 24 when the material L is detected as having a height h and the curve K exceeds a value; see claim 1 where the first sensor determines the height and the second sensor determines the volume of the payload from the loading tool and a ratio is taken as a function of the volume and a tool is closed when the payload matches a target mass ) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Remmelman with the teachings of Sporrer since Sporrer teaches that a number of different tools can be provided. Additionally, these types of machines often operate in relatively rugged physical terrain. They can operate on relatively steep grades, where the surface is uneven or has obstacles, or on terrain with varying levels of ground conditions. A desired depth of the ground engagement tool can be set by logic in blocks 400-416.  A sensor can sense a ground following device and a ground surface and sense an offset of the depth of engagement in blocks 439-460. Then an automatic adjustment to bring the real depth of engagement within a threshold can be provided for all tools within an offset. Then an actuator command can be made in an automatic manner. See FIG. 3-5a. This can  ensure that the tools are working correctly and the machine is at a height that is correct for the tools depth for increase productivity of the agricultural vehicle during planting and harvesting. 
The office takes official notice that detecting a slope under the vehicle is well known in the art. See US Patent Application Pub. No.: US 2021/0100155 A1 to Vandeven filed 10-8-19.
Remmelman discloses “…2. The system of claim 1, wherein at least one of the first sensor or second sensor comprises a non-contact sensor” (see col. 2, lines 30 to 40 where the first and the second sensors are non-contact camera sensors).
Remmelman discloses “…3. The system of claim 2, wherein the non-contact sensor comprises 4 camera, optical sensor, RADAR sensor, ultrasonic transceiver, or motion detector. (see col. 2, lines 30 to 40 where the first and the second sensors are non-contact camera sensors).
Remmelman discloses “…4. The system of claim 1, wherein the at least one of the first sensor or second sensor comprises a contact sensor. (see col. 4, lines 1-30 where the sensor can alternatively be a position sensor that is connected to the tool). 
Remmelmann is silent as to and Sporrer et al. teaches  “…5. The system of claim 1, further comprising:
a first ganged tool assembly, the first ganged tool assembly including a toolbar coupled to the frame and a plurality of the first ground engaging tools coupled to the toolbar; and (See FIG. 1 and tools 112, and 124, 116)
a second ganged tool assembly, the second ganged tool assembly including a toolbar coupled to the frame and a plurality of the second ground engaging tools coupled to the toolbar”.  (see elements 134, 108 and 104 and 122; Mobile agricultural machine architecture 100 includes implement 102 (which may also be referred to as a mobile machine), towing machine 104, sensor 106, disks 108, disk frame (or subframe) 110, ripper shanks 112, ripper shank frame (or subframe) 114, closing disks 116, harrow 118, main frame 120, wheels 122, sensors 123, actuators 124-1, 124-2, 124-3, 124-4, 124-5 (collectively referred to as actuators 124), sensor 125, coupling assembly 126, wiring harness 128, ground-following device 130 (which includes biasing member 132, and indicating surface 134), actuator 133, and height determination system 136. Implement 102, in FIG. 1A is being towed by towing machine 104 along worksite surface level (or ground level) 138, in travel direction 140.) It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Remmelman with the teachings of Sporrer since Sporrer teaches that a number of different tools can be provided. Additionally, these types of machines often operate in relatively rugged physical terrain. They can operate on relatively steep grades, where the surface is uneven or has obstacles, or on terrain with varying levels of ground conditions. A desired depth of the ground engagement tool can be set by logic in blocks 400-416.  A sensor can sense a ground following device and a ground surface and sense an offset of the depth of engagement in blocks 439-460. Then an automatic adjustment to bring the real depth of engagement within a threshold can be provided for all tools within an offset. Then an actuator command can be made in an automatic manner. See FIG. 3-5a. This can  ensure that the tools are working correctly and the machine is at a height that is correct for the tools depth for increase productivity of the agricultural vehicle during planting and harvesting. 

    PNG
    media_image5.png
    725
    1412
    media_image5.png
    Greyscale

Remmelmann is silent as to and Sporrer et al. teaches  “…6. The system of claim 5, wherein at least one of the first sensor or second sensor is coupled to the toolbar of the first ganged tool assembly or second ganged tool assembly, respectively. (See col. 4, lines 1-20 where the sensor 123 is connected and sensor 125 is connected to the tool bar; see FIG. 1 and tools 112, and 124, 116) (see elements 134, 108 and 104 and 122; Mobile agricultural machine architecture 100 includes implement 102 (which may also be referred to as a mobile machine), towing machine 104, sensor 106, disks 108, disk frame (or subframe) 110, ripper shanks 112, ripper shank frame (or subframe) 114, closing disks 116, harrow 118, main frame 120, wheels 122, sensors 123, actuators 124-1, 124-2, 124-3, 124-4, 124-5 (collectively referred to as actuators 124), sensor 125, coupling assembly 126, wiring harness 128, ground-following device 130 (which includes biasing member 132, and indicating surface 134), actuator 133, and height determination system 136. Implement 102, in FIG. 1A is being towed by towing machine 104 along worksite surface level (or ground level) 138, in travel direction 140.) It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Remmelman with the teachings of Sporrer since Sporrer teaches that a number of different tools can be provided. Additionally, these types of machines often operate in relatively rugged physical terrain. They can operate on relatively steep grades, where the surface is uneven or has obstacles, or on terrain with varying levels of ground conditions. A desired depth of the ground engagement tool can be set by logic in blocks 400-416.  A sensor can sense a ground following device and a ground surface and sense an offset of the depth of engagement in blocks 439-460. Then an automatic adjustment to bring the real depth of engagement within a threshold can be provided for all tools within an offset. Then an actuator command can be made in an automatic manner. See FIG. 3-5a. This can  ensure that the tools are working correctly and the machine is at a height that is correct for the tools depth for increase productivity of the agricultural vehicle during planting and harvesting. 

Remmelmann is silent as to and Sporrer et al. teaches  “…7. The system of claim 1, wherein at least one first ground engaging tool or second ground engaging tool comprises a disc blade. (see FIG. 1a to 1b and disc 108; and col. 4, line 1-37) It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Remmelman with the teachings of Sporrer since Sporrer teaches that a number of different tools can be provided. Additionally, these types of machines often operate in relatively rugged physical terrain. They can operate on relatively steep grades, where the surface is uneven or has obstacles, or on terrain with varying levels of ground conditions. A desired depth of the ground engagement tool can be set by logic in blocks 400-416.  A sensor can sense a ground following device and a ground surface and sense an offset of the depth of engagement in blocks 439-460. Then an automatic adjustment to bring the real depth of engagement within a threshold can be provided for all tools within an offset. Then an actuator command can be made in an automatic manner. See FIG. 3-5a. This can  ensure that the tools are working correctly and the machine is at a height that is correct for the tools depth for increase productivity of the agricultural vehicle during planting and harvesting. 

Remmelmann discloses  “8. The system of claim 1, wherein at least one of the first sensor or the second sensor is configured to capture data indicative of a height or density of soil lifted by the at least one first ground engaging tool or the at least one second ground engagment tool, respectively”. (See FIG. 1 where the height of the soil is shown as element L and height h from the ground to the bucket 16 in the position 22; see claims 9-20)
Claims 9 and 12 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 11,214,939 B2 to Remmelmann that was filed in 10-4-18 (hereinafter “Remmelman”) and in view of U.S. Patent No.: 10,939,604 B2 to Sporrer et al. that was filed in 4-2-2020 (hereinafter “SPORRER”) and in further in view of U.S. Patent Application Pub. No.: US20180271016A1 to Milano that was filed in 2017. 
    PNG
    media_image6.png
    945
    999
    media_image6.png
    Greyscale

The primary reference is silent but Milano teaches “…9. The system of claim 1, wherein the at least one first ground engaging tool is located at a first side of the implement, and the at least one second ground engaging tool is located at a second side of the implement opposite the first side, wherein the controller is configured to identify that the at least portion of the ground engaging tools are not level between the first side and second side of the implement”. (see FIG. 2a where the tools 217 are identified on the first and the second sides of the ganged assembly; see FIG. 3b where a header blade vertical position is changed based on the contour of the surface in blocks 350-360)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Remmelman with the teachings of MILANO since MILANO teaches that a laser scanning can provide a scan and a terrain value over the ground. In FIG. 3b, the crop from the field can be distinguished and a variation of the surface and a height of the contour of the field. This is used to set the blade height and the vertical position. See blocks 350-360.  This can ensure that the produce is detected and the clear path is also detected for the tools.  Then a target harvester head height can be derived from the scanned path and the machine can be moved to the correct distance that is a surface distance from the tool to the produce or to the clear path for each of the tools. See claims 1-14 and the abstract and paragraph 51-59. 

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 11,214,939 B2 to Remmelmann that was filed in 10-4-18 (hereinafter “Remmelman”) and in view of U.S. Patent No.: 10,939,604 B2 to Sporrer et al. that was filed in 4-2-2020 (hereainfter “SPORRER”).
Remmelmann is silent as to and Sporrer et al. teaches  “…10. The system of claim 1, wherein the at least one first ground engaging tool is located at a forward end of the implement, and the at least one second ground engaging tool is located at an aft end of the implement, wherein the controller is configured to identify that the at least portion of the ground engaging tools are not level relative to a forward direction of travel of the implement”. (see fig. 5a, where the discs are arranged in a forward and aft configuration and in FIG. 3 a depth of engagement of the tools is controlled in block 460-480);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Remmelman with the teachings of Sporrer since Sporrer teaches that a number of different tools can be provided. Additionally, these types of machines often operate in relatively rugged physical terrain. They can operate on relatively steep grades, where the surface is uneven or has obstacles, or on terrain with varying levels of ground conditions. A desired depth of the ground engagement tool can be set by logic in blocks 400-416.  A sensor can sense a ground following device and a ground surface and sense an offset of the depth of engagement in blocks 439-460. Then an automatic adjustment to bring the real depth of engagement within a threshold can be provided for all tools within an offset. Then an actuator command can be made in an automatic manner. See FIG. 3-5a. This can  ensure that the tools are working correctly and the machine is at a height that is correct for the tools depth for increase productivity of the agricultural vehicle during planting and harvesting. 

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 11,214,939 B2 to Remmelmann that was filed in 10-4-18 (hereinafter “Remmelman”) and in view of U.S. Patent No.: 10,939,604 B2 to Sporrer et al. that was filed in 4-2-2020 (hereainfter “SPORRER”) and in further in view of U.S. Patent Application Pub. No.: US20180271016A1 to Milano that was filed in 2017 and in view of U.S. Patent No.: US9578808B2 to Dybro (US20150327440A1).
The primary reference is silent but Dybro teaches “…11. The system of claim 9, wherein the at least one first ground engaging tool and the at least one second ground engaging tool are each further located at a forward end of the implement, the system further comprising:
a third sensor coupled to the frame, the third sensor configured to capture data indicative of a material flow past at least one third ground engaging tool of the plurality ground engaging tools, wherein the ai least one third ground engaging tool is located at an aft end of the implement and at the first side of the implement; and  (See claims 1-4)
a fourth sensor coupled to the frame, the fourth sensor configured to capture data indicative of a material flow past at least one fourth ground engaging tool of the plurality ground engaging tools, where the at least one fourth ground engaging tool is located at an aft end of the implement and at the second side of the implement; and wherein the controller is further configured to monitor data received from the third sensor and the fourth sensors (see claims 1-4)”. 
    PNG
    media_image7.png
    706
    683
    media_image7.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Remmelman with the teachings of DYBRO since DYBRO teaches that a sensor can indicate a grain hitting the sensor and a second sensor can also capture signals with a force of impact and a third and fourth sensors can detect a swath.  A crop yield can accurately be determined.  See claims 1-14 and the abstract and col. 21, line 1 to col. 22 line 44. 


Milano teaches “…and identify that the at least portion of ground 
 engaging tools are not level relative to the forward direction of travel of the implement. . (see FIG. 2a where the tools 217 are identified on the first and the second sides of the ganged assembly; see FIG. 3b where a header blade vertical position is changed based on the contour of the surface in blocks 350-360)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Remmelman with the teachings of MILANO since MILANO teaches that a laser scanning can provide a scan and a terrain value over the ground. In FIG. 3b, the crop from the field can be distinguished and a variation of the surface and a height of the contour of the field. This is used to set the blade height and the vertical position. See blocks 350-360.  This can ensure that the produce is detected and the clear path is also detected for the tools.  Then a target harvester head height can be derived from the scanned path and the machine can be moved to the correct distance that is a surface distance from the tool to the produce or to the clear path for each of the tools. See claims 1-14 and the abstract and paragraph 51-59. 

Milano teaches “…12. The system of claim 1, wherein the controller is farther configured to imitate a control action when the controller identifies that the at least portion of the ground engaging tools are not level, wherein the control action comprises at least one of notifying an operator of the tillage implement that the at least portion of the ground engaging tools are not level, adjusting a position of the at least portion of the ground engaging tools relative to a ground surface, or adjusting a downforce being applied to the at least portion of the ground engaging tools. (see claims 1-10 and paragraph 64-69). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Remmelman with the teachings of MILANO since MILANO teaches that a laser scanning can provide a scan and a terrain value over the ground. In FIG. 3b, the crop from the field can be distinguished and a variation of the surface and a height of the contour of the field. This is used to set the blade height and the vertical position. See blocks 350-360.  This can ensure that the produce is detected and the clear path is also detected for the tools.  Then a target harvester head height can be derived from the scanned path and the machine can be moved to the correct distance that is a surface distance from the tool to the produce or to the clear path for each of the tools. See claims 1-14 and the abstract and paragraph 51-59. 

Claims 13-14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 11,214,939 B2 to Remmelmann that was filed in 10-4-18 (hereinafter “Remmelman”) and in view of U.S. Patent No.: 10,939,604 B2 to Sporrer et al. that was filed in 4-2-2020 (hereainfter “SPORRER”).
    PNG
    media_image1.png
    809
    1237
    media_image1.png
    Greyscale


Remmelmann discloses “…13. A method for detecting the levelness of ground engaging tools of a tillage implement, the implement including an implement frame and a plurality ground engaging tools supported relative to the frame, the method comprising: (see claim 14 where a base level is taken to adjust the implement and a ground engagement)
controlling, with a computing device, an operation of the tillage implement as the implement is being moved across the field, (see col. 5, lines 1-45 where the machine 10 has a frame in the machine and loading tool 2+ and a cantilever and a ground engagement wheel in FIG. 1 and frame 34)

monitoring, with the computing device, a material flow past at least one first ground engaging tool of the plurality ground engaging tools based on data received from a sensor associated with the at least one first ground engaging tool, (see col. 6, lines 20-35 where the device has two cameras or two distance sensors 32 that can capture a volume of the payload and a mass of the payload by the curve k from the height position POSH and this is compared to a target mass)

monitoring, with the computing device, a material flow past at least one second ground engaging tool of the plurality ground engaging tools based on data received from a sensor associated with the at least one second ground engaging tool: (see col. 6, lines 20-35 where the device has two cameras or two distance sensors 32 that can capture a volume of the payload and a mass of the payload by the curve k from the height position POSH and this is compared to a target mass)

comparing at least one first monitored value associated with the material flow past the at least one first ground engaging tool (see col. 6, lines 20-35 where the device has two cameras or two distance sensors 32 that can capture a volume of the payload and a mass of the payload by the curve k from the height position POSH and this is compared to a target mass)
Remmelmann is silent as to and Sporrer et al. teaches  “…to at least one second monitored value associated with the material flow past the at least one second ground engaging tool: and (see Fig. 3, disks 108, ripper shanks 112, harrows 116 and in block 410 a desired depth of the ground engagement tool is determined by the recommended logic 416 and a depth of engagement and an offset are measured to adjust the depth in blocks 420-480)
Remmelmann discloses “…identifying that at least a portion of the ground engaging tools are not level (see col. 6, lines 20-35 where the device has two cameras or two distance sensors 32 that can capture a volume of the payload and a mass of the payload by the curve k from the height position POSH and this is compared to a target mass) ”.  (see FIG. 1 where the tool can be articulated from a position 22 to a position 24 when the material L is detected as having a height h and the curve K exceeds a value; see claim 1 where the first sensor determines the height and the second sensor determines the volume of the payload from the loading tool and a ratio is taken as a function of the volume and a tool is closed when the payload matches a target mass )(see col. 5, lines 27-50)
Remmelmann is silent as to and Sporrer et al. teaches  “…when the at least one first monitored value differs from the at least one second monitored value by a predetermined threshold value for a predetermined length of time. ”,   (see Fig. 5a where the depth of engagement of the tool can be identified and corrected as desired based on the offset and the sensor signal in block 506)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Remmelman with the teachings of Sporrer since Sporrer teaches that a number of different tools can be provided. Additionally, these types of machines often operate in relatively rugged physical terrain. They can operate on relatively steep grades, where the surface is uneven or has obstacles, or on terrain with varying levels of ground conditions. A desired depth of the ground engagement tool can be set by logic in blocks 400-416.  A sensor can sense a ground following device and a ground surface and sense an offset of the depth of engagement in blocks 439-460. Then an automatic adjustment to bring the real depth of engagement within a threshold can be provided for all tools within an offset. Then an actuator command can be made in an automatic manner. See FIG. 3-5a. This can  ensure that the tools are working correctly and the machine is at a height that is correct for the tools depth for increase productivity of the agricultural vehicle during planting and harvesting. 

Remmelmann discloses  “14. The method of claim 13, wherein at least one of the sensors associated with the at least one first ground engaging tool or the at least one second ground engaging tool is configured to capture data indicative of a height or density of soil
 lifted by the at least one first ground engaging tool or the at least one second ground engage tool, respectively. ”. (See FIG. 1 where the height of the soil is shown as element L and height h from the ground to the bucket 16 in the position 22; see claims 9-20) 
Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 11,214,939 B2 to Remmelmann that was filed in 10-4-18 (hereinafter “Remmelman”) and in view of U.S. Patent No.: 10,939,604 B2 to Sporrer et al. that was filed in 4-2-2020 (hereainfter “SPORRER”) and in further in view of U.S. Patent Application Pub. No.: US20180271016A1 to Milano that was filed in 2017. 
    PNG
    media_image6.png
    945
    999
    media_image6.png
    Greyscale


Milano teaches “…15. The method of claim 13, wherein at least one first ground engaging tool is located at a first side of the implement, the at least one second ground engaging tool is located at a second side of the implement opposite the first side, wherein identifving that the at least portion of the ground engaging tools are not level comprises determining that the at least portion of the ground engaging tools are not level between the first side and second side of the implement when a difference between the first monitored value and the second monitored value exceeds the predetermined load threshold. (see FIG. 2a where the tools 217 are identified on the first and the second sides of the ganged assembly; see FIG. 3b where a header blade vertical position is changed based on the contour of the surface in blocks 350-360)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Remmelman with the teachings of MILANO since MILANO teaches that a laser scanning can provide a scan and a terrain value over the ground. In FIG. 3b, the crop from the field can be distinguished and a variation of the surface and a height of the contour of the field. This is used to set the blade height and the vertical position. See blocks 350-360.  This can ensure that the produce is detected and the clear path is also detected for the tools.  Then a target harvester head height can be derived from the scanned path and the machine can be moved to the correct distance that is a surface distance from the tool to the produce or to the clear path for each of the tools. See claims 1-14 and the abstract and paragraph 51-59. 

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 11,214,939 B2 to Remmelmann that was filed in 10-4-18 (hereinafter “Remmelman”) and in view of U.S. Patent No.: 10,939,604 B2 to Sporrer et al. that was filed in 4-2-2020 (hereainfter “SPORRER”).

Remmelmann is silent as to and Sporrer et al. teaches  “…16. The method of claim 13, wherein the at least one first ground engaging tool is located at a forward end of the implement, the at least one second ground engaging tool is located at an aft end of the implement, and wherein identifying that the at least portion of the ground engaging tools are not level comprises determining that the at least portion of the ground engaging tools are not level relative to a forward direction of travel of the implement when a difference between the first monitored value and the second monitored value exceeds the predetermined load threshold. (see fig. 5a, where the discs are arranged in a forward and aft configuration and in FIG. 3 a depth of engagement of the tools is controlled in block 460-480);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Remmelman with the teachings of Sporrer since Sporrer teaches that a number of different tools can be provided. Additionally, these types of machines often operate in relatively rugged physical terrain. They can operate on relatively steep grades, where the surface is uneven or has obstacles, or on terrain with varying levels of ground conditions. A desired depth of the ground engagement tool can be set by logic in blocks 400-416.  A sensor can sense a ground following device and a ground surface and sense an offset of the depth of engagement in blocks 439-460. Then an automatic adjustment to bring the real depth of engagement within a threshold can be provided for all tools within an offset. Then an actuator command can be made in an automatic manner. See FIG. 3-5a. This can  ensure that the tools are working correctly and the machine is at a height that is correct for the tools depth for increase productivity of the agricultural vehicle during planting and harvesting. 

Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 11,214,939 B2 to Remmelmann that was filed in 10-4-18 (hereinafter “Remmelman”) and in view of U.S. Patent No.: 10,939,604 B2 to Sporrer et al. that was filed in 4-2-2020 (hereainfter “SPORRER”) and in view of Milano.

Milano teaches “…17. The method of claim 13, further comprising:
initiating, with the computing device, a control action when the at least one first monitored value differs from the at least one second monitored value by the predetermined threshold value for the predetermined length of time, the control action comprising at least one of notifying an operator of the tillage implement that the at least portion of the ground engaging tools are not level, adjusting a position of the at least portion of the ground engaging tools relative to a ground surface, or adjusting a downforce being applied to the at least portion of the ground engaging tools. (see claims 1-10 and paragraph 64-69). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Remmelman with the teachings of MILANO since MILANO teaches that a laser scanning can provide a scan and a terrain value over the ground. In FIG. 3b, the crop from the field can be distinguished and a variation of the surface and a height of the contour of the field. This is used to set the blade height and the vertical position. See blocks 350-360.  This can ensure that the produce is detected and the clear path is also detected for the tools.  Then a target harvester head height can be derived from the scanned path and the machine can be moved to the correct distance that is a surface distance from the tool to the produce or to the clear path for each of the tools. See claims 1-14 and the abstract and paragraph 51-59. 

Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 11,214,939 B2 to Remmelmann that was filed in 10-4-18 (hereinafter “Remmelman”) and in view of U.S. Patent No.: 10,939,604 B2 to Sporrer et al. that was filed in 4-2-2020 (hereainfter “SPORRER”).
    PNG
    media_image1.png
    809
    1237
    media_image1.png
    Greyscale


Remmelmann discloses “…18. A tillage system, the tillage system comprising: (see claim 14 where a base level is taken to adjust the implement and a ground engagement)
a work vehicle configured to move across a field:
an agricultural implement coupled to the work vehicle, the agricultural implement including a frame and a plurality of ground engaging tools supported relative to the frame; and (see col. 5, lines 1-45 where the machine 10 has a frame in the machine and loading tool 2+ and a cantilever and a ground engagement wheel in FIG. 1 and frame 34) 
    PNG
    media_image2.png
    813
    620
    media_image2.png
    Greyscale

a system for detecting the levelness of at least a portion of the plurality of ground engaging tools, the system comprising:  (see col. 6, lines 20-35 where the device has two cameras or two distance sensors 32 that can capture a volume of the payload and a mass of the payload by the curve k from the height position POSH and this is compared to a target mass)
at least one sensor coupled to at least one of the frame or the work
vehicle, the at least one sensor configured to capture data indicative of a
material Dow past at least one first ground engaging tool (see col. 6, lines 20-35 where the device has two cameras or two distance sensors 32 that can capture a volume of the payload and a mass of the payload by the curve k from the height position POSH and this is compared to a target mass) 
    PNG
    media_image3.png
    870
    781
    media_image3.png
    Greyscale

Remmelmann is silent as to and Sporrer et al. teaches  “… and at least one
second ground engaging tool of the plurality ground engaging tools; and ”. (see Fig. 3, disks 108, ripper shanks 112, harrows 116 and in block 410 a desired depth of the ground engagement tool is determined by the recommended logic 416 and a depth of engagement and an offset are measured to adjust the depth in blocks 420-480)
Remmelmann discloses “…a controller configured to monitor data received from the at least one sensor and compare at least one first monitored value associated with the material flow past the at least one first ground engaging tool ” (see col. 6, lines 20-35 where the device has two cameras or two distance sensors 32 that can capture a volume of the payload and a mass of the payload by the curve k from the height position POSH and this is compared to a target mass)

    PNG
    media_image4.png
    576
    417
    media_image4.png
    Greyscale

Remmelmann is silent as to and Sporrer et al. teaches  “…to at least one second monitored value associated with the material flow past the at least one second ground engaging tool, (see Fig. 5a where the depth of engagement of the tool can be identified and corrected as desired based on the offset and the sensor signal in block 506)
Remmelman discloses “…the controller being configured to identify that the at least a portion of the ground engaging tools are not level when the at least one first monitored value differs from the at least one second monitored value by a predetermined threshold value. see col. 5, lines 27 to 50)   (see FIG. 1 where the tool can be articulated from a position 22 to a position 24 when the material L is detected as having a height h and the curve K exceeds a value; see claim 1 where the first sensor determines the height and the second sensor determines the volume of the payload from the loading tool and a ratio is taken as a function of the volume and a tool is closed when the payload matches a target mass )
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Remmelman with the teachings of Sporrer since Sporrer teaches that a number of different tools can be provided. Additionally, these types of machines often operate in relatively rugged physical terrain. They can operate on relatively steep grades, where the surface is uneven or has obstacles, or on terrain with varying levels of ground conditions. A desired depth of the ground engagement tool can be set by logic in blocks 400-416.  A sensor can sense a ground following device and a ground surface and sense an offset of the depth of engagement in blocks 439-460. Then an automatic adjustment to bring the real depth of engagement within a threshold can be provided for all tools within an offset. Then an actuator command can be made in an automatic manner. See FIG. 3-5a. This can  ensure that the tools are working correctly and the machine is at a height that is correct for the tools depth for increase productivity of the agricultural vehicle during planting and harvesting. 

Claims 19 and 20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 11,214,939 B2 to Remmelmann that was filed in 10-4-18 (hereinafter “Remmelman”) and in view of U.S. Patent No.: 10,939,604 B2 to Sporrer et al. that was filed in 4-2-2020 (hereainfter “SPORRER”) and in view of Milano.

Milano teaches “…19. The tillage system of claim 18, wherein the at feast one sensor comprises a first sensor coupled to the work vehicle, the first sensor configured to capture data indicative of the material flow past the at least one first ground engaging tool, and a second sensor coupled to the work vehicle, the second sensor configured to capture data indicative of the material flow past the at least one second ground engaging tool. . (see claims 1-10 and paragraph 64-69).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Remmelman with the teachings of MILANO since MILANO teaches that a laser scanning can provide a scan and a terrain value over the ground. In FIG. 3b, the crop from the field can be distinguished and a variation of the surface and a height of the contour of the field. This is used to set the blade height and the vertical position. See blocks 350-360.  This can ensure that the produce is detected and the clear path is also detected for the tools.  Then a target harvester head height can be derived from the scanned path and the machine can be moved to the correct distance that is a surface distance from the tool to the produce or to the clear path for each of the tools. See claims 1-14 and the abstract and paragraph 51-59. 

Milano teaches “…20. The tillage systern of claim 18, wherein the at feast one sensor comprises a sensor coupled to the work vehicle, the sensor configured to capture data indicative of the material flow past the at least one first ground engaging tool and the at least one second ground engaging tool, wherein the controller is further configured to the monitor data received from the sensor and determine the first monitored value associated with the material flow past the at least one first ground engaging tool and determine the second monitored value associated with the material flow past the at least one second ground engaging tool based on the data received the sensor. . (see claims 1-10 and paragraph 64-69).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Remmelman with the teachings of MILANO since MILANO teaches that a laser scanning can provide a scan and a terrain value over the ground. In FIG. 3b, the crop from the field can be distinguished and a variation of the surface and a height of the contour of the field. This is used to set the blade height and the vertical position. See blocks 350-360.  This can ensure that the produce is detected and the clear path is also detected for the tools.  Then a target harvester head height can be derived from the scanned path and the machine can be moved to the correct distance that is a surface distance from the tool to the produce or to the clear path for each of the tools. See claims 1-14 and the abstract and paragraph 51-59. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim 1 is rejected under 35 U.S.C. sec. 102a2 as being anticipated by US Patent Application Pub. No.: US 2021/0100155 A1 to Vandeven filed 10-8-19.

Vaneven discloses “…1. A system for detecting the levelness of ground engaging tools of a tillage implement, the system comprising: (see FIG. 1)
an agricultural implement including a frame and a plurality of ground engaging tools supported relative to the frame; (see FIG 1.)
 a first sensor coupled to the frame, the first sensor configured to capture data indicative of a material flow past at least one first ground engaging tool of the plurality ground engaging tools;  (see paragraph 5-6)
a second sensor coupled to the frame, the second sensor configured to capture data indicative of a material flow past  (see paragraph 7) 
 …at least one second ground engaging tool of the plurality ground engaging tools; and”. (see Fig. 2 and tools 204 to 104)







“…a controller configured to monitor data received from the first sensor and the second sensor and compare at least one first monitored value associated with the material flow past the at least one first ground engaging tool” (see claims 14-20)
 “…to at least one second monitored value associated with the material flow past the at least one second ground engaging tool”,     (see claims 1-14)
  “…the controller (see element 906) being configured to identify that at least a portion of the ground engaging tools are not level (see claim 1) when the at least one first monitored value differs frown the at least one second monitored value by a predetermined threshold value”.  (see claims 1-14 ) 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668